PER CURIAM.
The final judgment appealed from is affirmed upon a holding that: (a) the parties through parol agreement stipulated to the entry of judgment upon the submission of certain briefs and memoranda, which stipulation was properly made a part of the record through a court order and could not later be challenged subsequent to the entry of judgment made pursuant to the stipulation, Hartford Fire Insurance Co. v. Redding, 47 Fla. 228, 37 So. 62 (1904) (court syllabus no. 12); Fla.R.Civ.P. 1.030(d); and (b) the foreign judgment herein was facially valid and was, therefore, entitled to be domesticated by the final judgment appealed from either under the full faith and credit clause of the United States Constitution [U.S. Const, art. IV, § 1] or as a matter of comity. Gaylord v. Gaylord, 45 So.2d 507 (Fla.1950); Herron v. Passailaigue, 92 Fla. 818, 110 So. 539 (1926); Barnett Bank of Clearwater, N. A. v. Folsom, 306 So.2d 186 (Fla.2d DCA 1975).